Title: From James Madison to Alexander J. Dallas, 14 May 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            
                                Dear Sir
                            
                            Montpelier May 14. 1815
                        
                        Yours of the 12th. is duly recd. The result of the consultation on the discharge of the Army, and the expedition agst. Algiers is entirely satisfactory. That relating to the question of diplomatic measures required by the crisis is so also. My own idea was rather to ripen the subject for decision, than to act on it before the intelligence daily expected from Europe, and particularly from our functionaries there should arrive. In the mean time the ordinary measure of communications such as will proceed from the Dept. of State, will be proper and sufficient.
                        Vessels regularly condemned by a prize Court, can not fairly come within the stipulation for restoring private property. If the vessels were captured in places & under circumstances rendering the capture lawful, the case is still clearer. The order you propose to issue is the more proper, as a prompt & liberal attention to the claims of the other party, will strengthen ours to a liberal construction of the Treaty in favor of Amn. Citizens. The more we keep in view, the irregularity or unreasonableness of the capture, as the principle of restitution, in the case of private property, the more our construction of the Treaty will be favored, and the restitution extended. Affece. respects
                        
                            
                                James Madison
                            
                        
                    
                    
                        I have detained the mail for a hasty perusal of the printed defence of Genl. Jackson, which according to request is returned.
                    
                